- Grimk-e, J.,
concurred in ophl’.bn with the majority of the court. He presided at the trial, and thought that the evidence, which was proper for the jury to determine on, was fairly submitted to them. 3 Wils. 47. On the second question, he observed, that Sturgis, who had signed the assignment to Russell for himself and partners, after this assignment was annulled, and it appeared to belong to the house of which he was a partner, was, undoubtedly, a competent witness, to prove that he himself had not any right to the policy.' This was no more than Russell had been allowed to do; and it was either wrong or right in both cases : and, therefore, taking it either way, the discount could not be allpwed.
Motion for new trial discharged.